Hall, J.
1. The decision complained of should be plainly specified, as well as the error alleged therein, and he who alleges error must show error. Particularly is this true in cases of exceptions toa master’s or auditor’s report, as it, after allowance by the court, is prima facie the truth and becomes conclusive if not excepted to, or if exceptions be taken and disallowed, and is always sustained where exceptions are questions of fact and there is no evidence to support them.
('a) It is not satisfactorily shown to this court that the court below erred in ruling on the exceptions to the auditor’s report.
2. Exceptions to a master’s or auditor’s report are not pleadings in such sense as to give a right of amendment by adding new exceptions, after certain exceptions have been filed and disallowed, and the time allowed for excepting has elapsed, and the ease has proceeded to trial. The right to except to the report arises under a special rule, by which the court may allow time for excepting. Where the time for 'filing exceptions is limited by the order, exceptions can not afterwards be made except by leave of the court and upon good cause shown, and then it is in the discretion of the judge to allow or disallow them. 62 Ga., 224, 228.
Judgment affirmed.
John S. Bigby; L. S. Roan ; H, M. Reid; P. H. Brewster, for plaintiff in error.
T. W. Latham; Hugh Buchanan, for defendant.